Broyles, C. J.,
dissenting. I can not agree with my colleagues that the provision in the ordinance in question that proof of the possession of intoxicating liquors' by a person in the city of Val*248dosta shall constitute prima facie evidence of the main fact to be proved in a prosecution for a violation of the ordinance, to wit, that the liquors were purchased in that city, renders the ordinance unconstitutional in that the provision is in violation of the “due-process clauses” of the State and Federal constitutions. As was said by Mr. Justice Lurton, in Mobile, J. & K. C. R. R. v. Turnipseed, 219 U. S. (p. 43), “That a legislative presumption of one fact from evidence of another may not constitute a denial of due process of law or a denial of the equal protection of the law, it is only essential that there shall be some rational connection between the fact proved and the ultimate fact presumed, and that the inference of one fact from proof of another shall not be so unreasonable as to be a purely arbitrary mandate. So, also, it must not, under guise of regulating the presentation of evidence, operate to preclude the party from the right to present his defense to the main fact thus presumed. If a legislative provision not unreasonable in itself, prescribing a rule of evidence, in either criminal or civil cases, does not shut out from the party affected a reasonable opportunity to submit to the jury in his defense all of the facts bearing upon the issue, there is .no ground for holding that due process of law has been denied him.” In the instant ordinance the provision that proof of the possession of intoxicating liquors by a person in the city of Yaldosta shall be prima facie evidence that such liquors were bought in that city is not such an unreasonable inference “as to be a purely arbitrary mandate,” and since it “does not shut out from the party affected a reasonable opportunity to submit to the jury [the recorder in this case] in his defense all of the facts bearing upon the issue, there is no ground for holding that due process of law has been denied him.”